The medical reports obscured the real issue before the trial justice and, in my opinion, tended to lead him astray. The true office of those reports was to assist him in determining the condition of the petitioner's eyes and whether or not it was a recurrence of the original conjunctivitis which he received by the accident described in the preliminary agreement. However, the reports seem to show that the physicians who examined the petitioner were more concerned with determining whether the accident could have caused such condition. In that respect such reports were of no probative value because the question whether the accident could have caused petitioner's conjunctivitis was irrevocably closed by the filing and approval of the preliminary agreement. Insofar as they indicate that the existing condition of petitioner's eyes may be something in addition to conjunctivitis they would be of probative force, provided they showed that such new condition was the sole cause of petitioner's present incapacity and that the original conjunctivitis was not also contributing thereto. A brief reference to the reports shows that none of them definitely excludes conjunctivitis as a contributing cause. On the contrary two of them would seem to include it.
Doctor Joseph L. Dowling examined the petitioner on February 21, 1941 shortly after the accident, and again on March 22, 1943, August 17, 1943, February 19, 1945 and May 23, 1947. In his report of the last examination he stated that petitioner was suffering from kerato-conjunctivitis, both eyes. As to the former examinations he reported that petitioner "has had two more severe recurrences while working elsewhere * * * and where he is not in any way exposed to lacquer fumes, etc. the original *Page 176 
alleged cause." (italics mine) And he added, "I feel now further impartial study should be made, after Mr. Buddington recovers from this latest attack, and I suggest that he be examined at the Howe Laboratory, Mass. Eye and Ear Infirmary, Boston, todetermine the cause, if possible." (italics mine) Apparently Dr. Dowling found that petitioner's condition was a recurrence of his old injury and he could not understand why it should recur when petitioner was no longer exposed to the lacquer fumes which had originally caused such condition.
An impartial examination of the petitioner was then made by Dr. David G. Cogan at the Howe Laboratory. He reported as follows: "It is noteworthy that the lacquer caused no disturbance of the skin even though patient got it on his hands abundantly. * * * Impression: Positive findings consist of superficial keratitis with pannus formation. It is not apparent to me what the cause of this is. I do not know of any incident in which lacquer or thinner has caused a similar condition. * * * I regret that I cannot give a more definite diagnosis nor can I say whether or not the injury was produced by the exposure to lacquer." It would thus appear that Dr. Howe was seeking to determine only whether the accident could have caused petitioner's injury. Indeed that was the express purpose of Dr. Dowling's recommendation that petitioner be examined at the Howe Laboratory.
Doctor Raymond F. Hacking examined the petitioner in June 1945. His report shows that petitioner then had moderate injection of the conjunctiva and superficial punctata keratitis. He further remarked in his report: "In my opinion the alleged injury is not responsible for the condition which I found in my examination." The majority treat that remark to mean that Dr. Hacking was expressing the opinion that petitioner's condition of moderate injection of the conjunctiva and superficial punctata keratitis was not the result of the conjunctivitis set forth in the preliminary agreement. I think they are mistaken in that *Page 177 
interpretation. In my opinion that remark was intended to convey the conclusion which the doctor had formed in common with Dr. Cogan that petitioner's condition was not caused by the accident. This is an instance not unusual in workmen's compensation cases, where the word "injury" is inadvertently used to mean "accident." Be that as it may it seems to me that Dr. Hacking also found, as did Dr. Dowling, that petitioner's condition consisted of a combination of conjunctivitis and keratitis. His report cannot reasonably be construed in any other way.
Doctor E.J. Bernasconi also examined the petitioner in July 1947. He reported petitioner's condition at that time as "Recurrent Bilateral Keratitis." (italics mine) Practically the same diagnosis appears on petitioner's discharge report at Rhode Island Hospital dated March 25, 1948. It would thus appear that Dr. Cogan and Dr. Bernasconi reported only keratitis and did not make any mention of conjunctivitis, but neither do they state that petitioner did not have conjunctivitis. And it must not be forgotten that we are dealing here not with testimony adduced by examination and cross-examination of the doctors but with a substituted form of evidence admitted by agreement. Such evidence leaves much to be desired on the score of definiteness and clearness.
In my opinion it is not clear from that evidence that keratitis is the sole cause of petitioner's incapacity or that his original conjunctivitis is not contributing to his present incapacity. Indeed it suggests, if anything, that the cause of such incapacity is a combination of conjunctivitis and keratitis. Certainly there is no evidence either that petitioner is not suffering from conjunctivitis or that it is not contributing to petitioner's incapacity. In other words, the evidence on the real issue in the case is to say the least in an obscure state. In my opinion it ought to be clarified before this workman is finally denied compensation. If his original conjunctivitis has recurred and along with keratitis has produced his present condition, as would seem to be *Page 178 
indicated by the reports of Dr. Dowling and Dr. Hacking, he would be entitled to compensation unless Dr. Bernasconi or Dr. Cogan intended to report that the petitioner was suffering only from keratitis which had no causal connection with his original conjunctivitis. A correct determination of the real issue in favor of the respondent is necessarily dependent upon at least some evidence of that nature. The present record is barren of such evidence and ought to be amplified in that respect, if possible, before a decree can be justly entered denying and dismissing this workman's petition.
In the circumstances, therefore, I am of the opinion that substantial justice will not be done unless we remand the cause to the superior court for further hearing. Hence I would sustain the appeal, reverse the decree appealed from, and remand the cause with directions to the superior court to reopen it for the sole purpose of hearing further evidence on the real issue in controversy as hereinbefore indicated.